DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 8-10, 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, 12, 15 and 18 of U.S. Patent No. 11,073,810. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are an obvious variation of the patented claims.
Instant Application
U.S. Patent 7,657,329
1. A computing apparatus comprising: one or more computer readable storage media; one or more processors operatively coupled with the one or more computer readable storage media; and an industrial automation program for viewing programming logic employed by one or more controllers in an industrial automation environment, wherein the industrial automation program comprises program instructions stored on the one or more computer readable storage media that, when executed by the one or more processors, direct the computing apparatus to at least: display a graphical representation of the programming logic in a user interface to the industrial automation program; receive operational data associated with an industrial process controlled by the one or more controllers; and display a graphical representation of the operational data in the user interface to the industrial automation program.
15. A computing device to facilitate programming industrial control systems to operate machinery in an industrial automation environment, the computing device comprising: one or more non-transitory computer-readable storage media; one or more processors operatively coupled with the one or more non-transitory computer-readable storage media; and program instructions stored on the one or more non-transitory computer-readable storage media that, when executed by the one or more processors, direct the computing device to at least: display a user interface for a control program editor comprising programming logic associated with at least one machine system; receive operational data that indicates a status of machinery corresponding to at least a portion of the programming logic; generate a graphical representation of the operational data; determine, based at least on a position of the programming logic in the user interface, a location of the graphical representation in the user interface proximate to the programming logic; and in the user interface, display the graphical representation at the location.
18. The computing device of claim 15 wherein… …in response to a selection of the at least one interaction control, direct an industrial controller to execute the at least a portion of the programming logic.
2. The computing apparatus of claim 1 wherein the program instructions direct the computing apparatus to display the graphical representation of the operational data at a location in the user interface proximate to a portion of the graphical representation of the programming logic that affects the operational data.
15. … determine, based at least on a position of the programming logic in the user interface, a location of the graphical representation in the user interface proximate to the programming logic; and in the user interface, display the graphical representation at the location.
3. The computing apparatus of claim 2 wherein the program instructions further direct the computing apparatus to determine which portion of the programming logic affects the operational data.
15. … determine, based at least on a position of the programming logic in the user interface, a location of the graphical representation in the user interface proximate to the programming logic; and in the user interface, display the graphical representation at the location.
8. A method of operating a computing device comprising: in the computing device, hosting an industrial automation program for viewing programming logic employed by one or more controllers in an industrial automation environment; in the computing device, displaying a graphical representation of the programming logic in a user interface to the industrial automation program; in the computing device, receiving operational data associated with an industrial process controlled by the one or more controllers; and in the computing device, displaying a graphical representation of the operational data in the user interface to the industrial automation program.
8. A method to facilitate programming industrial control systems to operate machinery in an industrial automation environment, the method comprising: displaying a user interface for a control program editor comprising programming logic associated with at least one machine system; receiving operational data that indicates a status of machinery corresponding to at least a portion of the programming logic; generating a graphical representation of the operational data; determining, based at least on a position of the programming logic in the user interface, a location of the graphical representation in the user interface proximate to the programming logic; and in the user interface, displaying the graphical representation at the location.
12. The method of claim 11 further comprising, in response to the selection of the at least one interaction control, displaying new operational data resulting from the industrial controller executing the at least a portion of the programming logic.
9. The method of claim 8 comprising displaying the graphical representation of the operational data at a location in the user interface proximate to a portion of the graphical representation of the programming logic that affects the operational data.
8. … determining, based at least on a position of the programming logic in the user interface, a location of the graphical representation in the user interface proximate to the programming logic; and in the user interface, displaying the graphical representation at the location.
10. The method of claim 9 further comprising determining which portion of the programming logic affects the operational data.
8. … determining, based at least on a position of the programming logic in the user interface, a location of the graphical representation in the user interface proximate to the programming logic; and in the user interface, displaying the graphical representation at the location.
15. One or more computer readable storage media having program instructions stored thereon that, when executed by a computing device, direct the computing device to at least: display a graphical representation of a programming logic in a user interface to a control program editor; receive operational data associated with an industrial process controlled by one or more controllers programmed with the programming logic; and display a graphical representation of the operational data in the user interface to the control program editor.
1. One or more non-transitory computer-readable storage media having program instructions stored thereon to facilitate programming industrial control systems to operate machinery in an industrial automation environment, wherein the program instructions, when executed by a computing system, direct the computing system to at least: display a user interface for a control program editor comprising programming logic associated with at least one machine system; receive operational data that indicates a status of machinery corresponding to at least a portion of the programming logic; generate a graphical representation of the operational data; determine, based at least on a position of the programming logic in the user interface, a location for the graphical representation in the user interface proximate to the programming logic; and in the user interface, display the graphical representation at the location.
4. The one or more non-transitory computer-readable storage media of claim 1 wherein the program instructions further direct the computing system to: …in response to a selection of the at least one interaction control, direct an industrial controller to execute the at least a portion of the programming logic.
16. The one or more computer readable storage media of claim 15 wherein the program instructions direct the computing apparatus to display the graphical representation of the operational data at a location in the user interface proximate to a portion of the graphical representation of the programming logic that affects the operational data.
1. … determine, based at least on a position of the programming logic in the user interface, a location for the graphical representation in the user interface proximate to the programming logic; and in the user interface, display the graphical representation at the location.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the term computer readable storage media, could include an electrical signal, which is non-statutory subject matter. The Examiner recommends stating “non-transitory computer storage media”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(1) as being anticipated by Lloyd U.S. Patent 7,657,329.
Regarding claims 1, 8 and 15, Lloyd discloses a computing apparatus comprising: one or more computer readable storage media; one or more processors operatively coupled with the one or more computer readable storage media; and an industrial automation program for viewing programming logic employed by one or more controllers in an industrial automation environment, wherein the industrial automation program comprises program instructions stored on the one or more computer readable storage media that, when executed by the one or more processors (e.g. col. 2-3, lines 37-67 and 1-7; col. 4-5, lines 11-67 and 1-3; col. 12-13, lines 25-67 and 1-65; Fig. 12), direct the computing apparatus to at least: display a graphical representation of the programming logic in a user interface to the industrial automation program (e.g. col. 2-3, lines 37-67 and 1-7; col. 4-5, lines 11-67 and 1-3; col. 12-13, lines 25-67 and 1-65; Fig. 12); receive operational data (e.g. status indicators) associated with an industrial process controlled by the one or more controllers (e.g. col. 2-3, lines 37-67 and 1-7; col. 4-5, lines 11-67 and 1-3; col. 12-13, lines 25-67 and 1-65; Fig. 12); and display a graphical representation of the operational data in the user interface to the industrial automation program (e.g. col. 2-3, lines 37-67 and 1-7; col. 4-5, lines 11-67 and 1-3; col. 12-13, lines 25-67 and 1-65; Fig. 12). Regarding claim 15, Lloyd discloses one or more computer readable storage media having program instructions stored thereon that, when executed by a computing device, direct the computing device to at least: display a graphical representation of a programming logic in a user interface to a control program editor (e.g. col. 2-3, lines 37-67 and 1-7; col. 4-5, lines 11-67 and 1-3; col. 12-13, lines 25-67 and 1-65; Fig. 12); receive operational data associated with an industrial process controlled by one or more controllers programmed with the programming logic (e.g. col. 2-3, lines 37-67 and 1-7; col. 4-5, lines 11-67 and 1-3; col. 12-13, lines 25-67 and 1-65; Fig. 12); and display a graphical representation of the operational data in the user interface to the control program editor (e.g. col. 2-3, lines 37-67 and 1-7; col. 4-5, lines 11-67 and 1-3; col. 12-13, lines 25-67 and 1-65; Fig. 12).
 	Regarding claims 2, 9 and 16, Lloyd discloses the computing apparatus of claim 1 wherein the program instructions direct the computing apparatus to display the graphical representation of the operational data at a location in the user interface proximate to a portion of the graphical representation of the programming logic that affects the operational data (e.g. col. 2-3, lines 37-67 and 1-7; col. 4-5, lines 11-67 and 1-3; col. 12-13, lines 25-67 and 1-65; Fig. 12).
 	Regarding claims 3 and 10, Lloyd discloses the computing apparatus of claim 2 wherein the program instructions further direct the computing apparatus to determine which portion of the programming logic affects the operational data (e.g. col. 2-3, lines 37-67 and 1-7; col. 4-5, lines 11-67 and 1-3; col. 12-13, lines 25-67 and 1-65; Fig. 12).
 	Regarding claims 4, 11 and 17, Lloyd discloses the computing apparatus of claim 1 wherein the program instructions further direct the computing apparatus to display a graphical representation of a push button in the user interface to the industrial automation program (e.g. col. 2-3, lines 37-67 and 1-7; col. 4-5, lines 11-67 and 1-3; col. 12-13, lines 25-67 and 1-65; Fig. 12).
 	Regarding claims 5, 12 and 18, Lloyd discloses the computing apparatus of claim 4 wherein the graphical representation of the push button includes a capability to receive user input and communicate an indication of the user input to at least a portion of the programming logic (e.g. col. 2-3, lines 37-67 and 1-7; col. 4-5, lines 11-67 and 1-3; col. 12-13, lines 25-67 and 1-65; Fig. 12).
 	Regarding claims 6, 13 and 19, Lloyd discloses the computing apparatus of claim 5 wherein: the indication of the user input initiates a state change of the portion of the programming logic that receives the indication of the user input; and the state change causes a physical state change of a machine in the industrial process controlled by at least the portion of the programming logic that receives the indication of the user input (e.g. col. 2-3, lines 37-67 and 1-7; col. 4-5, lines 11-67 and 1-3; col. 12-13, lines 25-67 and 1-65; Fig. 12).
 	Regarding claims 7, 14 and 20, Lloyd discloses the computing apparatus of claim 5 wherein the program instructions direct the computing apparatus to display the graphical representation of the push button at a location in the user interface proximate to a portion of the graphical representation of the programming logic affected by the push button (e.g. col. 2-3, lines 37-67 and 1-7; col. 4-5, lines 11-67 and 1-3; col. 12-13, lines 25-67 and 1-65; Fig. 12).

Relevant Prior Art
Papadopoulos et al. U.S. Patent 6,061,603 discloses a method of operating a computing device comprising: in the computing device, hosting an industrial automation program for viewing programming logic employed by one or more controllers in an industrial automation environment (e.g. col. 9-10, lines 38-67 and 1-19; Fig. 4); in the computing device, displaying a graphical representation of the programming logic in a user interface to the industrial automation program (e.g. col. 9-10, lines 38-67 and 1-19; Fig. 4); in the computing device, receiving operational data associated with an industrial process controlled by the one or more controllers (e.g. col. 9-10, lines 38-67 and 1-19; Fig. 4); and in the computing device, displaying a graphical representation of the operational data in the user interface to the industrial automation program (e.g. col. 9-10, lines 38-67 and 1-19; Fig. 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CK
August 10, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116